      Case 1:95-cr-05111-DAD Document 630 Filed 07/31/20 Page 1 of 1


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    PEGGY SASSO, Bar #228906
     Assistant Federal Defender
3    Designated Counsel for Service
     2300 Tulare Street, Suite 330
4    Fresno, California 93721-2226
     Telephone: (559) 487-5561
5
     Attorney for Defendant-Petitioner
6    LARRY DANIEL HARRIS
7
8                              IN THE UNITED STATES DISTRICT COURT
9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                       No. 1:95-cr-05111-DAD
12                    Plaintiff,                     SEALING ORDER
13           vs.
14   LARRY DANIEL HARRIS,
                                                     JUDGE: Dale A. Drozd
15                   Defendant.
16
17          GOOD CAUSE APPEARING, it is HEREBY ORDERED that Defendant Harris’ Exhibit
18   H to his Motion for a Reduced Sentence Pursuant to 18 U.S.C. § 3582(c) shall be filed under
19   seal until further order of the court as it contains confidential medical records.
20
     IT IS SO ORDERED.
21
22      Dated:      July 31, 2020
                                                         UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28


      Harris: Proposed Sealing Order
